Citation Nr: 0836519	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1967.

The instant appeal arose from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Milwaukee, Wisconsin, which continued to deny a 
claim for service connection for PTSD.  


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied a 
claim for service connection for PTSD on the basis that new 
and material evidence to consider entitlement to service 
connection for PTSD had not been received.  

2.  Additional evidence received since September 1997 on the 
issue of service connection for PTSD is not new and material, 
as it does not include evidence related to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the claim 
for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2008); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD that began in service.  
He has reported that his stressors include being near a 
lieutenant who accidentally killed himself with a grenade, 
performing guard duty under attack, and working near a 
morgue.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.

In this case, the August 2004 rating decision on appeal 
declined to reopen the claim for service connection for PTSD 
because the new evidence did not relate a current diagnosis 
of PTSD to an in-service stressor.  

The claim was originally denied in January 1991 because there 
was no diagnosis of PTSD and because there was no objective 
verification of a stressor incident.  The evidence of record 
at the time of the January 1991 rating decision included 
service treatment records and a 1990 VA examination report 
which does not show any diagnosis of PTSD.  

Notice of the January 1991 rating decision was issued that 
month.  The veteran appealed that decision.  The subsequent 
February 1997 Board decision likewise denied the claim in the 
absence of a showing of combat, evidence of a verifiable 
stressor, or a clear diagnosis of PTSD.  The February 1997 
Board decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1100 (2008). 

In June 1997, the veteran filed a claim to reopen.  The new 
evidence included a copy of an Air Police security log 
indicating that in December 1965 several servicemembers were 
injured when a grenade accidentally exploded.  A September 
1997 rating decision found that new and material evidence had 
not been received to reopen the claim.  Notice of the 
September 1997 rating decision was issued that month.  The 
veteran did not appeal the decision, so the September 1997 
rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103 (2008). 

The additional evidence received since the September 1997 
final rating decision includes VA treatment records dated 
from 2000 to 2008.  These records include diagnoses of PTSD.  
In addition, the new evidence consists of statements from the 
veteran which reiterate his claim of mortar attack(s) at some 
time over a two year period, and statements from two fellow 
servicemembers who recollect an incident in Saigon, Vietnam, 
in December of 1966 or 1965 (the date in the statement 
appears to have been altered, but it is unclear whether the 
author or someone else changed the original document) when a 
hand grenade exploded inside a building and injured several 
servicemembers.  A May 2008 VA clinical nurse specialist's 
statement notes that the veteran reported to her that he was 
not present when the hand grenade exploded, but "came upon 
this after the incident."

The Board finds that the evidence associated with the claims 
file subsequent to the September 1997 decision that was not 
previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to the unestablished facts necessary to substantiate the 
claim.  Specifically, the record does not show a confirmed 
in-service stressor.  There is no new evidence which shows 
that the veteran was present at the time of the accidental 
explosion of the grenade, and there is no new evidence which 
confirms his statements with regard to mortar attacks.  While 
one of his fellow servicemembers recalled a mortar attack at 
Ton Suh Nut, no further specifics were provided.

Because this new evidence does not raise a reasonable 
possibility of substantiating the claim, the evidence 
associated with the claims file subsequent to the September 
1997 rating decision is not new and material, and a 
previously denied claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
January 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Such 
errors in timing may be cured by a subsequent readjudication 
of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the January 
2007 letter sent to the veteran.  Therefore, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was issued in April 2008.  For these reasons, 
the Board finds that the duty to notify has been satisfied.    

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records identified 
by the veteran, including VA treatment records from the 
outpatient clinic at Twin Port, Superior, Wisconsin.  A 
specific VA medical examination is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in a September 2007 written 
statement, the veteran indicated that he was aware of no 
further evidence related to his claim.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence has not been received, and the 
claim for service connection for PTSD is not reopened.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


